

Exhibit 10.2


















HAEMONETICS CORPORATION


2005 LONG-TERM INCENTIVE COMPENSATION PLAN


NON-QUALIFIED STOCK OPTION AGREEMENT




WITH


<<Participant Name>>







--------------------------------------------------------------------------------





HAEMONETICS CORPORATION
NON-QUALIFIED STOCK OPTION AGREEMENT
UNDER 2005 LONG-TERM INCENTIVE COMPENSATION PLAN


THIS NON-QUALIFIED STOCK OPTION AGREEMENT (“Agreement”), dated as of <<Grant
Date>> (the “Grant Date”), by and between Haemonetics Corporation, a
Massachusetts corporation with a principal place of business in Braintree,
Massachusetts, (the “Company”), and the herein named employee of the Company (or
one of its subsidiaries) (the Company and its subsidiaries herein together
referred to as the “Company”) (the “Employee”).


1.    The Company desires that the Employee be granted a non-qualified stock
option under the Company's 2005 Long-Term Incentive Compensation Plan (the
“Plan”) to acquire shares of the Company's common stock, $0.01 par value per
share (the “Common Stock”).


2.    Article 6 of the Plan provides that each option is to be evidenced by an
award agreement, setting forth the terms and conditions of the option.


ACCORDINGLY, in consideration of the premises and of the mutual covenants and
agreements contained herein, the Company and the Employee hereby agree as
follows:


1.    Grant of Option. The Company hereby irrevocably grants to the Employee a
non-qualified stock option (the “Option”) to purchase all or any part of an
aggregate of <<Number of Awards Granted>> shares of Common Stock (the “Shares”)
on the terms and conditions hereinafter set forth. This Option shall not be
treated as an incentive stock option under Section 422A of the Internal Revenue
Code of 1986, as amended (the “Code”).


2.    Purchase Price. The purchase price (“Purchase Price”) for the Shares
covered by the Option shall be <<Grant Price>> per Share.


3.    Time of Exercise of Option; Exercisability. The Option shall vest and
become exercisable as to 25% of such Option on the first anniversary of the
Grant Date, and as to an additional 25% on each succeeding anniversary date, so
as to be 100% vested on the fourth (4th) anniversary of the Grant Date.


4.    Term of Options; Exercisability and Acceleration of Vesting.


(a)    Term.


(1)    The Option shall expire not more than seven (7) years from the date of
the granting thereof, but shall be subject to earlier termination as herein
provided.


(2)    Except as otherwise provided in this Section 4 if the Employee ceases to
be an employee of the Company, the Option shall stop vesting on the last date of
employment and shall terminate three months after the date such Employee ceases
to be an employee of the Company, or on the date on which the Option expires by
its terms, whichever occurs first.    


1



--------------------------------------------------------------------------------




(3)    If such termination of employment is because of the Employee’s
Disability, such Option shall continue to vest, and shall be exercisable until
expiration by its terms.


(4)    If such termination of employment is because the Employee has retired
from the Company in good standing then such Option shall stop vesting on the
last date of employment but may be exercised by the Employee (or her/his
permitted transferee) at any time on or prior to the earlier of the expiration
date of the Option or the expiration of five (5) years after the date of the
Employee’s termination due to retirement. For purposes of this Option Agreement,
retirement shall mean a termination of employment initiated by the Employee
after reaching age fifty five, and completing at least five years of service
with the Company. Years of service with any of the Company’s wholly owned
subsidiaries shall be credited as years of service with the Company.


(5)    In the event of the death of the Employee while in the employ of the
Company, any unvested options shall immediately become fully vested, and the
Option shall be exercisable until expiration by its terms.


(6)    The Option shall immediately become fully vested if (i) a Change in
Control occurs and (ii) the surviving corporation or acquiring corporation
following a Change in Control refuses to assume or continue the Option or to
substitute a similar equity award. If the Option is so continued, assumed or
substituted and at any time during the 24 months immediately following the
Change in Control the Employee’s employment is terminated without Cause or is
terminated by the Employee due to a Constructive Termination, then all unvested
options shall immediately become fully vested and shall be exercisable until
expiration by their terms.


(b)    Special Definitions. For purposes of this Agreement, the following terms
have the meanings set forth below:


(1)
“Cause” means:



(A) the Employee’s conviction of (or a plea of guilty or nolo contendere to) a
felony or any other crime involving moral turpitude, dishonesty, fraud, theft or
financial impropriety; or
(B) a determination by the Company that the Employee has (i) willfully and
continuously failed to perform substantially the Employee’s duties (other than
any such failure resulting from the Employee’s CIC Disability) after a written
demand for substantial performance is delivered to the Employee which
specifically identifies the manner in which the Company believes that the
Employee has not substantially performed the Employee’s duties, (ii) engaged in
illegal conduct, an act of dishonesty or gross misconduct, or (iii) willfully
violated a material requirement of the Company’s code of conduct or the
Employee’s fiduciary duty to the Company. No act or failure to act on the part
of the Employee shall be considered “willful” unless it is done, or omitted to
be done, by the Employee in bad faith and without reasonable belief that the
Employee’s action or omission was in, or not opposed to, the best interests of
the Company or its subsidiaries.


2



--------------------------------------------------------------------------------






(2)     “Change in Control” means the earliest to occur of the following events.


(A) a person, or any two or more persons acting as a group, and all affiliates
of such person or persons, who prior to such time owned less than fifty percent
(50%) of the Company’s then outstanding shares of Common Stock, shall acquire
such additional shares of Common Stock in one or more transactions, or series of
transactions, such that following such transaction or transactions such person
or group and affiliates beneficially own fifty percent (50%) or more of the
Common Stock outstanding,


(B) closing of the sale of all or substantially all of the assets of the Company
on a consolidated basis to an unrelated person or entity,


(C) individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Company’s Board of Directors (for this
purpose, “Incumbent Board” means at any time those persons who are then members
of the Company’s Board of Directors and who are either (i) members of the
Company’s Board of Directors on the date of this Agreement, or (ii) have been
elected, or have been nominated for election by the Company’s shareholders, by
the affirmative vote of at least two-thirds of the directors comprising the
Incumbent Board at the time of such election or nomination (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for director without objection to such nomination), and


(D) the consummation of any merger, reorganization, consolidation or share
exchange unless the persons who were the beneficial owners of the outstanding
shares of Common Stock immediately before the consummation of such transaction
beneficially own more than 50% of the outstanding shares of the common stock of
the successor or survivor entity in such transaction immediately following the
consummation of such transaction. For purposes of this definition, the
percentage of the beneficially owned shares of the successor or survivor entity
described above shall be determined exclusively by reference to the shares of
the successor or survivor entity which result from the beneficial ownership of
shares of Common Stock by the persons described above immediately before the
consummation of such transaction.


(3)    “CIC Disability” means the Employee’s inability, due to physical or
mental incapacity resulting from injury, sickness or disease, for one hundred
and eighty days in any twelve month period to perform his duties hereunder.


(4)    “Constructive Termination” means, without the express written consent of
the Employee, the occurrence of any of the following during the 24 months
immediately after a Change in Control:




3



--------------------------------------------------------------------------------




(A) a material reduction in the Employee’s annual base salary as in effect
immediately prior to a Change in Control or as the same may be increased from
time to time, or a material failure to provide the Employee with an opportunity
to earn annual incentive compensation and long-term incentive compensation at
least as favorable as in effect immediately prior to a Change of Control or as
the same may be increased from time to time;


(B) a material diminution in the Employee’s authority, duties, or
responsibilities as in effect at the time of the Change in Control;


(C) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Employee is required to report (it being understood that
if the Employee reports directly to the Company’s Board of Directors prior to
the Change in Control, a requirement that the Employee report to any individual
or body other than the Board of the Directors of the surviving or acquiring
corporation will constitute “Constructive Termination” hereunder);


(D) a material diminution in the budget over which the Employee retains
authority;


(E) the Company’s requiring the Employee to be based anywhere outside a fifty
mile radius of the Company’s offices at which the Employee is based as of
immediately prior to a Change of Control (or any subsequent location at which
the Employee has previously consented to be based) except for required travel on
the Company’s business to an extent that is not substantially greater than the
Employee’s business travel obligations as of immediately prior to a Change in
Control or, if more favorable, as of any time thereafter; or


(F) any other action or inaction that constitutes a material breach by the
Company or any of its subsidiaries of the terms of this Agreement.


In no event shall the Employee be entitled to terminate employment with the
Company on account of “Constructive Termination” unless the Employee provides
notice of the existence of the purported condition that constitutes
“Constructive Termination” within a period not to exceed ninety (90) days of its
initial existence, and the Company fails to cure such condition (if curable)
within thirty (30) days after the receipt of such notice.


(5)    “Disability” has the meaning given it in Article 2 of the Plan.
            
5.    Manner of Exercise of Option.


(a) To the extent that the right to exercise the Option has accrued and is in
effect, the Option may be exercised in full or in part by giving written,
electronic, or telephonic notice to the Company stating the number of Shares
exercised and accompanied by payment in full for such Shares. Payment may be
either wholly in cash or, with the consent of the Compensation Committee, in
whole or in part in shares of Common Stock already owned by the person
exercising


4



--------------------------------------------------------------------------------




the Option, valued at fair market value, provided that the shares must have been
held by the Participant for at least six (6) months prior to their delivery to
satisfy the Option price. Upon such exercise, delivery of a certificate for
paid-up, non-assessable Shares shall be made, as promptly as practicable, at the
principal office of the Company to the person exercising the Option.


(b)    The Company shall at all times during the term of the Option reserve and
keep available such number of shares of its Common Stock as will be sufficient
to satisfy the requirements of the Option. The Employee shall not have any of
the rights of a shareholder of the Company in respect of the Shares until one or
more certificates for such Shares shall be delivered to him or her upon the due
exercise of the Option.


6.    Non-Transferability.    The right of the Employee to exercise the Option
shall not be assignable or transferable by the Employee otherwise than by will
or the laws of descent and distribution, or pursuant to a qualified domestic
relations order as defined by the Code or Title I of the Employee Retirement
Income Security Act, or the rules thereunder, and the Option may be exercised
during the lifetime of the Employee only by him or her. The Option shall be null
and void and without effect upon any attempted assignment or transfer, except as
hereinabove provided, including without limitation any purported assignment,
whether voluntary or by operation of law, pledge, hypothecation or other
disposition contrary to the provisions hereof, or levy of execution, attachment,
trustee process or similar process, whether legal or equitable, upon the Option.


7.    Representation Letter and Investment Legend.


(a)    In the event that for any reason the Shares to be issued upon exercise of
the Option shall not be effectively registered under the Securities Act of 1933
(the “1933 Act”), upon any date on which the Option is exercised in whole or in
part, the person exercising the Option shall give a written representation to
the Company in a form satisfactory to the Company and the Company shall place an
“investment legend,” so-called upon any certificate for the Shares issued by
reason of such exercise.


(b)    The Company shall be under no obligation to qualify Shares or to cause a
registration statement or a post-effective amendment to any registration
statement to be prepared for the purposes of covering the issue of Shares.


8.    Adjustments on Changes in Capitalization. Adjustments on Changes in
Capitalization and the like shall be made in accordance with Article 4 of the
Plan, as in effect on the date of this Agreement.


9.    No Special Employment Rights. Nothing contained in the Plan or this
Agreement shall be construed or deemed by any person under any circumstances to
bind the Company to continue the employment of the Employee for the period
within which this Option may be exercised. However, during the period of the
Employee's employment, the Employee shall render diligently and faithfully the
services which are assigned to the Employee from time to time by the Board of
Directors or by the executive officers of the Company and shall at no time take
any action which directly or indirectly would be inconsistent with the best
interests of the Company.




5



--------------------------------------------------------------------------------




10.    Rights as a Shareholder. The Employee shall have no rights as a
shareholder with respect to any Shares which may be purchased by exercise of
this Option unless and until a certificate or certificates representing such
Shares are duly issued and delivered to the Employee. Except as otherwise
expressly provided in the Plan, no adjustment shall be made for dividends or
other rights for which the record date is prior to the date such stock
certificate is issued.


11.    Withholding Taxes.    Whenever Shares are to be issued upon exercise of
this Option, the Company shall require the Employee to remit to the Company an
amount sufficient to satisfy all Federal, state and local withholding tax
requirements, domestic or foreign, prior to the delivery of any certificate or
certificates for such Shares.


12.    Data Privacy Consent.
As a condition of the Grant, you consent to the collection, use and transfer of
your personal data as described in this paragraph. You understand that the
Company and its subsidiaries hold certain personal information about you,
including your name, home address and telephone number, date of birth, social
insurance (or security) number or identification number, salary, nationality,
job title, any shares of Common Stock or directorships held in the Company (or
any of its subsidiaries), details of all options or any other entitlement to
shares of Common Stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, managing and
administering the Plan (“Data”). You further understand that the Company and/or
a subsidiary may transfer Data amongst themselves as necessary for the purpose
of implementation, administration and management of your participation in the
Plan, and that the Company and/or a subsidiary may each further transfer Data to
any third parties assisting the Company in the implementation, administration
and management of the Plan. You understand that these recipients may be located
in the European Economic Area, or elsewhere, such as the United States or
Canada, and that the recipient’s country may have different data privacy laws
and protections than your country. You authorize them to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data to a broker or other third party
with whom you may elect to deposit any shares of Common Stock acquired pursuant
to the Plan as may be required for the administration of the Plan and/or the
subsequent holding of shares of Common Stock on your behalf. You understand that
Data will be held only as long as is necessary to implement, administer and
manage your participation in the Plan. You understand that you may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to it or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing your local Human
Resources representative. Refusal or withdrawal of consent may, however, affect
your ability to exercise or realize benefits from the Grant or the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local Human Resources
representative.


6



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and its
corporate seal to be hereto affixed by its officer thereunto duly authorized,
and the Employee has accepted this agreement, all as of the day and year first
above written.


HAEMONETICS CORPORATION




______________________________
By:
Its:


RETAIN A COPY OF THIS AGREEMENT FOR YOUR RECORDS
































7

